335 S.E.2d 52 (1985)
Deborah M. BRADLEY, Employee-Plaintiff,
v.
E.B. SPORTSWEAR, INC., Employer,
Pennsylvania National Mutual Insurance Company, Carrier-Defendants.
No. 8510IC121.
Court of Appeals of North Carolina.
October 15, 1985.
No counsel for employee-plaintiff.
*53 Hollowell, Stott, Palmer & Windham by Douglas P. Arthurs and Grady B. Stott, Gastonia, for defendants.
WEBB, Judge.
This case brings to the Court the construction of the second sentence of G.S. 97-2(6) which provides in part:
"Injury and personal injury" shall mean only injury by accident arising out of and in the course of the employment, and shall not include a disease in any form, except where it results naturally and unavoidably from the accident. With respect to back injuries, however, where injury to the back arises out of and in the course of the employment and is the direct result of a specific traumatic incident of the work assigned, "injury by accident" shall be construed to include any disabling physical injury to the back arising out of and causally related to such incident....
The second sentence of G.S. 97-2(6) became effective on 20 July 1983. Prior to that time in order for a back injury to be compensable as an accident under the Workers' Compensation Act there had to be some unusual circumstance which caused the injury. See Davis v. Raleigh Rental Center, 58 N.C.App. 113, 292 S.E.2d 763 (1982). By amending the act to say that an accident includes an injury that is the "result of a specific traumatic incident" we believe the General Assembly intended to relax the requirement that there be some unusual circumstance that accompanied the injury. We believe that the use of the words "specific" and "incident" means that the trauma or injury must not have developed gradually but must have occurred at a cognizable time. This is what the evidence shows happened to the plaintiff in this case.
The defendants argue that to hold as we do means that an injury and a specific traumatic incident are the same, which is not the law. We believe the statute requires us to hold there was evidence to support a finding of a specific traumatic incident in this case. If that is the same as an injury we cannot overrule a statute to hold otherwise.
The defendants also argue that the plaintiff's injury did not arise out of her employment and for this reason it is not compensable. They rely on Gallimore v. Marilyn's Shoes, 292 N.C. 399, 233 S.E.2d 529 (1977); Cole v. Guilford County, 259 N.C. 724, 131 S.E.2d 308 (1963); Lewter v. Abercrombie Enterprises, Inc., 240 N.C. 399, 82 S.E.2d 410 (1954); Bryan v. Loving Co., 222 N.C. 724, 24 S.E.2d 751 (1943) for the proposition that "Some risk inherent to the employment must be a contributing proximate cause of the injury and the risk must be enhanced by the employment and one to which the worker would not have been equally exposed apart from the employment." They argue that she is exposed to potential injury from bending and squatting separate and apart from her employment. We believe that the answer to this argument is that however she may be exposed apart from her employment her injury occurred while she was working at her assigned duties. We hold the injury arose out of and was in the course of her employment.
Affirmed.
BECTON and MARTIN, JJ., concur.